DETAILED ACTION
Status of Application
Claims 12-32 have been examined in this application. Claims 1-11 are cancelled. Claims 12-14, 16-17, 20-21, and 25-27 are amended. Claim 32 is new. This is a Non-Final Office Action in response to Arguments and Amendments filed on 4/25/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/25/2022 with respect to the 112 rejections have been fully considered but they are not persuasive. Applicant has not provided reasoned arguments as to why the rejections are improper; therefore, it is unclear how to respond. 112 rejections have been revised in view of the amendments and clarified where appropriate. 	On pgs. 9-12 of Arguments, Applicant responds to the 101 rejection. Applicant’s arguments have been fully considered but are unpersuasive. On p. 10 of Arguments, Applicant argues that Claim 12 recites limitations which may not be performed in a human mind. “For example, a mental process cannot be used to perform the step of ‘receiving, via the input device of the computing device, a second input associating athletic equipment with the first activity route’ and/or ‘displaying, via the user interface, the first activity route within the map’”. Both limitations have been addressed in the 101 rejection below. Excepting the generic computer elements – which have been identified as additional elements and found not to practically integrate the abstract idea per Alice – nothing in the limitations preclude the performance in a human mind. A human mind may associate a piece of athletic equipment with a route (the inputting may be purely mental via memory or the senses or done with the aid of pen and paper). The displaying limitation is identified as an additional element. See 101 rejection below for detailed analysis for how displaying as claimed does not practically integrate the abstract idea. On p. 11 of Arguments, Applicant argues that cited portions of Claim 12 impose “a meaningful limit on any alleged abstract idea”. Applicant further argues that the claim “clearly recites receiving input ‘physically illustrating a path within the map representing a desired activity route’”. As detailed in the 101 rejection, a human mind may achieve the cited limitation with the aid of pen and paper. A human mind may retrieve a map and use pen and paper to sketch the map and the desired route within. On p. 11-12, Applicant argues that the instant claims are analogous to SRI Int’l, Inc. v Cisco Systems, Inc. However, the claims in SRI Int’l were drawn to detecting suspicious activity by using network monitor and analyzing network packets. Applicant has not argued how the instant claims are analogous to SRI Int’l; therefore, it is unclear how to respond beyond that the two claims are not analogous.	On pgs. 12-14, Applicant responds to the 102 and 103 Arguments. The Office agrees that Britton fails to disclose the claim amendment “receiving, via the input device of the computing device, a second input associating athletic equipment with the first activity route”. However, Werner et al. (US 2012/0035487 A1) discloses the aforementioned limitation. See combination in the prior art rejection below. On p. 13-24 of Arguments, Applicant argues that Goel does not disclose determining a popularity level of a plurality of areas within the first location. However, Goel discloses determining a popularity level of a plurality of different routes in an area. Each of the routes have their own location in space and their own popularity level. This reads on the claim limitation. Applicant further argues that Goel does not disclose automatically determining a route based on the activity level. See outstanding 112(b) rejection and interpretation of the claim. A selection of a route based on the filtering of routes based on popularity results in an outputted, selected route. This is an automatic result of the filtering process. The filtering process does not select a route; it allows for an automatic selection of a route based on the popularity level. On p. 14, Applicant argues that Britton does not disclose claim 32. The Office agrees; however, Werner et al. (US 2012/0035487 A1) discloses the aforementioned limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The claims are replete with new matter and claim limitations which lack written description. The claims should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Examples of claim language which lack written description/new matter are provided below.
Claims 12, 21, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The claims recites limitations drawn towards generating a user interface for creating a plurality of activity routes. This is supported by the embodiment of [0092]. The claims go on to recite limitations drawn towards determining a first activity route, of the plurality of activity routes, associated with the first location. This is not supported by the disclosed embodiment. A single path is created in response to the user input. There is no creation of a plurality of routes out of which one is selected in the embodiment of [0092]. Therefore, the claim limitation lacks written description. See also 112(b).
Claim(s) 13-12, 22-26, and 28-32 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 12, 21, and 27 and for failing to cure the deficiencies listed above. 
Claims 13, 14, 20, 22, 23, 29, 30, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The above claims are drawn to separate embodiments than those of the respective independent claims. The specification does not support that the plurality of routes which the embodiment of [0095] is capable of determining are used in the embodiments of the dependent claims. The claims therefore lack written description. See prior art rejection of the respective claims for description of their embodiments.
	
Claims 16, 17 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The specification is silent as to the particularly claimed steps, particularly in conjunction with the embodiment describing the ability to add a route as in [0092]. Popularity/Activity level are not described ([0093-0094]) as being used in conjunction with a single input representing a starting and ending position, after which a route is determined. The specification is silent as to a second route that is based on a plurality of routes determined using the method of the independent claims (embodiment of [0092]; particularly since that embodiment is silent as to a plurality of routes as claimed). The entering a starting and ending location are described as steps that are not dependent on the “drawing” of a route. The claims lack written description. Moreover, the specification is entirely silent as to the storage of the second route following the claimed steps. See also 112(b). Moreover, the specification does not support that the limitations follow a determination of a plurality of routes in the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 12, 21, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The lack of written description rejection results in indefinite claims. It is unclear how an interface capable of creating a plurality of routes then determines a plurality of routes from a single input which is disclosed as only determining two routes. It appears the claim is in conflict between an interface capable of determining a plurality of routes (first limitation) and a plurality of routes actually being determined based on the claimed input (third limitation). The claims are interpreted as having an interface capable of creating multiple routes but only a single route being created in a single instance of the method.
Claim(s) 13-12, 22-26, and 28-32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 12, 21, and 27 and for failing to cure the deficiencies listed above. 
Claims 16 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The 112(a) results in a 112(b). Furthermore, it is unclear what is being claimed. A popularity/activity level is determined for an area (first limitation), then an input for a starting and ending position is selected (second limitation - how does a single input select two data points? This is also indefinite because is an extra step missing?), and then determining a second route based on the popularity/activity level and the input (third limitation). The limitation may be read as a user filtering results by popularity level, then selecting two points on a map, after which a route is determined based on the two points and the popularity level. According to that interpretation it is then unclear how the claim is connected to “plurality of routes” of the independent claims. It is unclear how a new route is automatically determined from the already determined plurality of routes. This may be read as merely selecting from a plurality of routes or a new determination of a new route. It is unclear how it can be determined from a plurality of routes that have already been determined. The claim is interpreted as a user inputting a filtering based on popularity/activity level, indicating an area of search, and results being based on an indication of an area of search and the filtering.	Moreover, “popularity level” and “activity level” render the claim indefinite. Particularly in view of Claim 17, wherein a “popularity level” is defined as “quantity of user interactions”. The claims may be interpreted as interactions with the route on the device or the number of times the route is physically taken (i.e. interacted with). If it is the latter, an activity level would also read on the definition of popularity. The definition of popularity may be interpreted as both a “popularity level” and an “activity level”; therefore, the difference between the two terms is unclear and indefinite. Since a number of activity performances may represent how popular a route is (see Applicant’s specification [0084]), both terms are interpreted to be synonyms (it is noted that the specification uses the two interchangeably [0092]).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 21, and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are drawn towards generating an activity route based on a selection of a location (actual claim limitations analyzed below). 	The limitation “receiving, via an input device of the computing device, a first input physically illustrating a path within the map representing a desired activity route” covers performance of the limitation in the mind but for the recitation of a “via an input device of the computing device”. That is, other than reciting “via an input device of the computing device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “via an input device of the computing device” language, a human mind may receive information inputted by the user themselves with the aid of pen and paper (e.g. physically illustrating a path on a self-drawn map retrieved from memory). A visually minded person may have a mental map of the route. Similarly, the limitation “determining, by the computing device and based on the first input selection, of the plurality of activity routes, a first activity route associated with the first location” covers performance of the limitation in the mind but for the recitation of a “by the computing device”. That is, other than reciting “by a computing device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, a human mind may determine a route (based on experience, based on data, based on reason, etc.) that is more often travelled that would be better than the more generic route that was inputted. Similarly, the limitation “receiving, via the input device of the computing device, a second input associating athletic equipment with the first activity route” covers performance of the limitation in the mind but for the recitation of a “via the input device of the computing device”. For example, a human mind may take note of, associate with, and/or recall from memory a pair of shoes that are to be or were taken on a particular route.	The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of a computing device. The computer is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of monitoring information and determining information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The generic computers perform generic functions of generating, receiving, and determining information. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation of displaying the first activity route within the map is recited at a high-level of generality such that it merely extra/post-solution activity of displaying the results of the mental activity. The claim recites two additional elements: “generating, by a computing device, a user interface for creating one or more activity routes; generating for display, via the user interface, a map indicating a first location”. However, generating a user interface for routing purposes and generating a map for routing purposes, both on a generic computer, is performing standard functions of a generic computer. Accordingly, even in combination, the additional element of displaying does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For the displaying step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background of the invention does not provide any indication that the displaying is anything other than a generic display and the Electric Power Group court decision indicates that merely displaying the results of data analysis is a well-understood, routine, and conventional function when it is clamed in a generic manner. The first two limitations (“generating” limitations cited above) are not significantly more than the abstract idea because they are convention activity in the art of navigation as evidence by Chavakula (US 2011/0166777 A1), [0003]).	For these reasons there is no inventive concept. The claim is not patent eligible.

Claim(s) 13-20, 22-26, and 28-32 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 12, 21, and 27, respectively and for failing to cure the deficiencies listed above.		With respect to the dependent claims:	Claims 13, 22, and 30 recite additional mental activity of determining a plurality of routes associated with location (merely mentally determining more than one route) and filtering the routes based on difficulty (e.g. determining two routes and choosing the subjectively determined easiest route. All additional elements have been analyzed in the rejection of the independent claims above). The additional element of displaying a route is addressed in the rejection of Claim 12 and the rationale for why it is not practically integrated or significantly more applies here as well.	Claims 14, 23, and 31 recite additional mental activity of determining a plurality of routes associated with location (merely mentally determining more than one route) and filtering the routes based on past experience (e.g. determining two routes and choosing the route that most appealed to the user based on past experience). All additional elements have been analyzed in the rejection of the independent claims above. The additional element of displaying a route is addressed in the rejection of Claim 12 and the rationale for why it is not practically integrated or significantly more applies here as well.	Claims 15 and 24 recite the additional element of a touch screen. It is not practically integrated because it is extra solution activity of merely specifying the input device may be a touch screen (also, generally linking to a technology). It is not significantly more than the abstract idea because using a touch screen is conventional activity as evidenced by Forstall et al. (US 2009/0005072 A1), [0005].	Claims 16, 17 and 25 recite further mental processes of determining a popularity/activity level (based on previous knowledge, memory, or reason) within an area, receiving a mental input of a starting and ending location, and then deducing therefrom (automatically determining) that a route that is in the area of the starting/ending location and that is popular is the route to take. All additional elements have been analyzed in the rejection of the independent claims above. Claim 17 merely further narrows what an activity level comprises of, which a human mind may think/remember (number of times an activity has been performed).	Claims 18 and 26 recite further mental process of detecting that the user selects a portion of a route (mentally focusing on a particular section of the route). The displaying limitation is an additional element which is not practically integrated because it merely displays post solution activity (tangential information not involved in the route determination). The displaying of a sub-interface with route information is analogous to merely using a user-interface to supply a route which is not significantly more than the abstract idea itself because of its conventionality as evidenced by Chavakula (US 2011/0166777 A1), [0003], see also all Figures)	Claims 19 and 28 recite further mental process of detecting that the user selects a portion of a route (mentally focusing on a particular section of the route). The displaying limitation is an additional element which is not practically integrated because it merely displays post solution activity (tangential information not involved in the route determination). The displaying of a sub-interface with a photographic image associated with performance is analogous to merely using a user-interface to supply a route with route information which is not significantly more than the abstract idea itself because of its conventionality as evidenced by Choi et al. (US 2010/0305844 A1) ([0117]). 	Claims 20 and 29 recite further mental process of receiving, mentally, a user request/desire specifying a second location or a second instance of thinking about the first location, determining routes related to the second location, filtering (preferencing/limiting are examples of mental filtering) the routes based on a parameter. The displaying limitation is merely post solution activity and is therefore not practically integrated and is not significantly more than the abstract idea itself as held by Electric Power Group.	Claim 32 is further drawn to displaying data on a screen, which has been identified as an additional element in the rejection of Claim 12 and rejected accordingly. The same rationale applies to the instant claim since no additional elements are recited.
Claims 27-31 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “non-transitory computer readable media” is not a statutory category like “non-transitory computer readable storage media”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 15, 21, 24, 27, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britton (US 2011/0022308 A1) in view of Werner et al. (US 2012/0035487 A1).
As per Claim 12, Britton discloses method comprising: 	generating, by a computing device, a user interface for creating a plurality of routes ([0031]; Fig. 3); 	generating for display, via the user interface, a map indicating a first location ([0031]; Fig. 3); 	receiving, via an input device of the computing device, a first input physically illustrating a path within the map representing a desired activity route ([0031]; The drawing of the desired, traced route  306 via touchscreen); 	determining, by the computing device and based on the first input, a first activity route, of the plurality of activity routes, associated with the first location ([0032] The generation of the computed route 310 based on the traced route 306); and 	displaying, via the user interface, the first activity route within the map ([0032] & Fig. 3 The display of the computed route 310).
	Britton does not disclose receiving, via the input device of the computing device, a second input associating athletic equipment with the first activity route.	However, Werner et al. teaches the aforementioned limitation ([0082]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britton to provide the aforementioned limitations taught by Werner et al. with the motivation of tracking the miles on a pair of shoes to know their lifetime mileage in order to know when to replace the shoes.
As per Claim 15, Britton discloses the method of claim 12, wherein the input device comprises a touch screen ([0031]).
As per Claim 32, Britton does not disclose the method of claim 12, further comprising: 	displaying, via the user interface, an indication of the athletic equipment.	However, Werner et al. teaches the aforementioned limitation ([0082]).	The motivation to combine Britton with Werner et al. was provided in the rejection of Claim 12.
Regarding Claim(s) 21, 24 and 27: all limitations as recited have been analyzed with respect to Claim(s) 12 and 15, respectively. Claim(s) 21 and 24 pertain(s) to an apparatus corresponding to the method of Claim(s) 12 and 15. Claim(s) 21 and 24 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 12 and 15. Claim(s) 21, 24, and 27 do/does not teach or define any new limitations beyond Claim(s) 12 and 15, therefore is/are rejected under the same rationale.
Claims 13, 14, 20, 22, 23, 29, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britton (US 2011/0022308 A1) in view of Werner et al. (US 2012/0035487 A1) further in view of Boerger (US 8,688,374 B1).
As per Claim 13, Britton does not disclose the method of claim 12, further comprising: 	determining, by the computing device, one or more activity routes, of the plurality of activity routes, associated with within the first location; 	filtering, by the computing device, the one or more of activity routes based on a level of difficulty; and	displaying, via the user interface, the filtered one or more activity routes (Examiner’s note: the specification describes the filtering of routes based on difficulty ([0085]) as an entirely separate embodiment that the creation of a route ([0092]). It is unclear how the instant claim would follow from a creation of a route in Claim 12; therefore, it is interpreted as a separate step, independent of the “receiving”, “determining”, and “displaying” limitations in Claim 12.).	However, Boerger teaches the known technique of determining a plurality of routes for a selected location (4:59-64; 9:66-10:3), filtering the routes based on difficulty (8:2-38, 10:09-31), and displaying the filtered routes (10:30-31; Claim 1).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britton to provide the aforementioned limitations taught by Boerger with the motivation of increasing the usefulness of the navigation device by providing additional modes of transportation on the same device (a known motivation in the art as evidenced by US 6,321,158, 31:40-45 and US 2003/0046002 A1; [0125])
As per Claim 14, Britton does not disclose the method of claim 12, further comprising: 	determining, by the computing device, one or more activity routes, of the plurality of activity routes, associated with the first location; and 	filtering, by the computing device, the one or more of activity routes based on previous athletic activity performed by a first user; and	displaying, via the user interface, the filtered one or more activity routes (Examiner’s note: the specification describes the filtering of routes based on previous athletic performance of a user ([0085]) as an entirely separate embodiment that the creation of a route ([0092]). It is unclear how the instant claim would follow from a creation of a route in Claim 12; therefore, it is interpreted as a separate step, independent of the “receiving”, “determining”, and “displaying” limitations in Claim 12.).	However, Boerger teaches determining a plurality of activity routes (8:2-6) and filtering the activity routes based on previous athletic activity performed by a first user (8:59-67) and displaying the filtered routes (10:30-31; Claim 1).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britton to provide the aforementioned limitations taught by Boerger with the motivation of increasing the usefulness of the navigation device by providing additional modes of transportation on the same device (a known motivation in the art as evidenced by US 6,321,158, 31:40-45 and US 2003/0046002 A1; [0125]).
As per Claim 20, Britton does not disclose the method of claim 12, further comprising: 	receiving a user request to display a plurality of predefined activity routes, of the plurality of activity routes, wherein the user request specifies a second location; 	determining, by the computing device, one or more of the a plurality of predefined activity routes that are within a specified distance of the second location; 	filtering the one or more of the plurality of predefined activity routes based on at least one parameter of a first user from which the user request was received; and 	displaying, via the user interface, the one or more of the filtered plurality of predefined activity routes (Examiner’s note: the specification describes the filtering of routes based on parameters ([0085]) as an entirely separate embodiment that the creation of a route ([0092]). It is unclear how the instant claim would follow from a creation of a route in Claim 12; therefore, it is interpreted as a separate step, independent of the “receiving”, “determining”, and “displaying” limitations in Claim 12.).	However, Boerger teaches:	receiving a user request to display a plurality of predefined activity routes, of the plurality of activity routes, wherein the user request specifies a second location (a second instance of requesting routes based on a location input); 	determining, by the computing device, a plurality of predefined activity routes within a specified distance of the second location (9:54-58); 	filtering the one or more of the plurality of predefined activity routes based on at least one parameter of a first user from which the user request was received (8:30-62); and 	displaying, via the user interface, the one or more of the filtered plurality of predefined activity routes (4:59-64; 9:66-10:3).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britton to provide the aforementioned limitations taught by Boerger with the motivation of increasing the usefulness of the navigation device by providing additional modes of transportation on the same device (a known motivation in the art as evidenced by US 6,321,158, 31:40-45 and US 2003/0046002 A1; [0125])
Regarding Claim(s) 22, 23, 29, 30, and 31: all limitations as recited have been analyzed with respect to Claim(s) 13, 14, and 20, respectively. Claim(s) 22, 23 and 29 pertain(s) to an apparatus corresponding to the method of Claim(s) 13, 14, and 20. Claim(s) 30, and 31 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 13 and 14. Claim(s) 22, 23, 29, 30, and 31 do/does not teach or define any new limitations beyond Claim(s) 13, 14, and 20, therefore is/are rejected under the same rationale.
Claims 16-17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britton (US 2011/0022308 A1) in view of Werner et al. (US 2012/0035487 A1) further in view of Goel (US 2010/0125411 A1).
As per Claim 16, Britton discloses:	receiving, by the computing device, a third input indicating a starting position and a fourth input indicating an ending position within the map ([0016, 0031]) and determining a route therefrom and storing a route ([0025]).	 Britton does not disclose:	determining, by the computing device, at least one of a popularity level or an activity level of a plurality of areas within the first location; 	automatically determining, based on the third and fourth inputs and the at least one of the determined popularity level or activity level, a second activity route, of the plurality of activity routes, associated with the first location.	However, Goel teaches the aforementioned limitation ([0066]; Filtering based on popularity results in fewer routes than before filtering. Before filtering is a determination of popularity level for a plurality of areas as there are fewer routes post filtering.).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britton to provide the aforementioned limitations taught by Goel with the motivation of improving user customizability by only viewing routes that meet a user’s criteria.

As per Claim 17, Britton does not disclose the method of claim 12, determining, by the computing device, a popularity level of a plurality of areas within the first location, wherein the popularity level comprises a quantity of user interactions via a user interface with one or more activity routes, of the plurality of activity routes, associated the first location.	However, Goel teaches the aforementioned limitation ([0066]; A plurality of different routes in an area each with their own popularity reads on the a plurality of areas having a popularity).	The motivation to combine Britton with Goel is provided in the rejection of Claim 16.
Regarding Claim(s) 25: all limitations as recited have been analyzed with respect to Claim(s) 16, respectively. Claim(s) 25 pertain(s) to an apparatus corresponding to the method of Claim(s) 16. Claim(s) 25 do/does not teach or define any new limitations beyond Claim(s) 16, therefore is/are rejected under the same rationale.

Claims 18, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britton (US 2011/0022308 A1) in view of Werner et al. (US 2012/0035487 A1) further in view of Werner (US 2004/209600 A1).
As per Claim 18, Britton discloses the method of claim 12, further comprising: 	detecting, by the computing device, user interaction with a first segment of the first activity route ([0033]).	Britton does not disclose:  	in response to the detecting, displaying a sub-interface indicating activity data associated with performance of the first segment of the first activity route by one or more users.	However, Werner teaches the technique of selecting a portion of a route (Fig. 5b, selection in bottom half of the screen based on markers in first half) and in response having a sub-interface indicate performance of the route ([0085], the bottom half (sub-interface) of Fig. 5b is in response to markers added in top half and indicate performance).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britton to provide the aforementioned limitations taught by Werner with the motivation of improving the ease of route scheduling ([0009]).

Regarding Claim(s) 26: all limitations as recited have been analyzed with respect to Claim(s) 18, respectively. Claim(s) 26 pertain(s) to an apparatus corresponding to the method of Claim(s) 18. Claim(s) 26 do/does not teach or define any new limitations beyond Claim(s) 18, therefore is/are rejected under the same rationale.
As per Claim 28, Britton discloses the one or more non-transitory computer readable media of claim 27, wherein the instructions, when executed, further cause: 	detecting user interaction with a first segment of the first activity route ([0033]).		Britton does not disclose:	in response to the detecting, displaying a sub-interface indicating one or more images associated with performance of the first segment of the first activity route by one or more users.	However, Werner teaches the technique of selecting a portion of a route (Fig. 5b, selection in bottom half of the screen based on markers in first half) and in response having a sub-interface display an image ([0085], the bottom half (sub-interface) of Fig. 5b presents images in response to markers added in top half and indicate performance).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britton to provide the aforementioned limitations taught by Werner with the motivation of improving the ease of route scheduling ([0009]). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britton (US 2011/0022308 A1) in view of Werner et al. (US 2012/0035487 A1) further in view of Choi et al. (US 2010/0305844 A1).
As per Claim 19, Britton discloses the method of claim 12, further comprising: 	detecting, by the computing device, user interaction with a first segment of the first activity route ([0033]). 	Britton does not disclose:	in response to the detecting, displaying a sub-interface indicating one or more images, obtained from one or more image capturing devices, associated with performance of the first segment of the first activity route by one or more users.
	However, Choi et al. teaches the aforementioned limitation ([0117]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Britton to provide the aforementioned limitations taught by Choi et al. with the motivation of providing the user with more information as to what to expect at a location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619